Bell, J.
After the expiration of a lease, the landlord sued the tenant to recover certain shelving which was situated in the building at the time of the renting but which the tenant stated he did not need and would remove, agreeing to restore the building to its original condition at the expiration of the lease. The plaintiff’s evidence showed, without dispute, that with his consent and approval the tenant removed the shelving to another building belonging to the plaintiff and not in the possession of the defendant, but the property was not thereafter or otherwise accounted for. The evidence further showed that the plaintiff made demand upon the defendant for a return of the property, and that the defendant failed to comply with such demand or to restore the building to its original condition as to shelving. Held: Whether or not the evidence would have been sufficient to establish a breach of contract on the part of the defendant, the evidence failed as a matter of law to show a conversion, and the trial court properly awarded a nonsuit.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.